                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


SAMUEL       TURNER        and     TAMMY
TURNER,

                     Plaintiffs,

v.                                                      Case No: 6:18-cv-1165-Orl-40TBS

BEHAR, GUTT, & GLAZER, P.A. and
COLLINS ASSET GROUP, LLC,,

                     Defendants.
                                          /

                                          ORDER

       On September 18, 2018, Defendant Behar, Gutt, & Glazer, P.A. moved to dismiss

the Amended Complaint. (Doc. 16). Plaintiffs’ response was due on or before Tuesday,

October 2, 2018. See Local Rule 3.01(b) (requiring that a party opposing a motion file a

response within fourteen days after receiving service of the motion). Under Local Rule

3.01(b), such response must include a memorandum of legal authority not to exceed

twenty pages in length. On the day of the deadline, Plaintiffs moved for an extension of

time to respond to Defendant’s motion, stating that Plaintiffs “require[d] more time to study

the facts and law.” (Doc. 17, pp. 1–2). Plaintiffs’ motion was granted, and the Court set

October 12, 2018, as the new deadline to respond. (Doc. 18). To date, Plaintiffs have not

responded to the Motion to Dismiss.

       In the absence of a response, the Court finds that the motion to dismiss is due to

be granted as unopposed. Accordingly, it is ORDERED AND ADJUDGED as follows:

          1. Defendant Behar, Gutt, & Glazer, P.A.’s Motion to Dismiss Plaintiff’s

              Amended Complaint (Doc. 16) is GRANTED.
          2. The Amended Complaint (Doc. 10) is DISMISSED WITHOUT PREJUDICE.

          3. On or before Monday, October 29, 2018, Plaintiffs may file a second

             amended complaint. Failure to timely file will result in dismissal of this action

             with prejudice as to Defendant, Behar, Gutt, & Glazer, P.A.

          4. Defendant Collins Asset Group, LLC’s Motion to Dismiss (Doc. 19) is

             DENIED AS MOOT.

      DONE AND ORDERED in Orlando, Florida on October 15, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                             2
